Name: 1999/253/EC: Commission Decision of 12 April 1999 on protective measures with regard to certain fishery products from or originating in Kenya and Tanzania (notified under document number C(1999) 497) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: Africa;  international trade;  fisheries;  health
 Date Published: 1999-04-13

 Avis juridique important|31999D02531999/253/EC: Commission Decision of 12 April 1999 on protective measures with regard to certain fishery products from or originating in Kenya and Tanzania (notified under document number C(1999) 497) (Text with EEA relevance) Official Journal L 098 , 13/04/1999 P. 0015 - 0016COMMISSION DECISIONof 12 April 1999on protective measures with regard to certain fishery products from or originating in Kenya and Tanzania(notified under document number C(1999) 497)(Text with EEA relevance)(1999/253/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 90/675/EEC of 10 December 1990 laying down the principles governing the organisation of veterinary checks on products entering the Community from third countries(1), as last amended by Directive 96/43/EC(2), and in particular Article 19 thereof,(1) Whereas within the meaning of Article 19 of Directive 90/675/EEC the necessary decisions must be adopted as regards the import of certain products from third countries where any cause likely to constitute a serious danger for animal or human health appears or is spreading;(2) Whereas some cases involving fish poisoning on Lake Victoria have been reported to the Commission by the Uganda authorities; whereas the fish poisoning is suspected to be caused by the presence of pesticides in the water of the Lake Victoria and by fishery malpractice;(3) Whereas the Uganda authorities have taken precautionary measures and suspended all fish exports to the European Community with effect from 22 March 1999 and until the safety on the fishery products could be guaranteed;(4) Whereas Kenya and Tanzania share with Uganda the Lake Victoria waters and therefore the fish caught therein; whereas Kenya and Tanzania have taken precautionary measures but not suspended the exports of fishery products to the Community, whereas these precautionary measures are not enough to assure, in the current situation, the safety of the fishery products;(5) Whereas imports of fishery products caught in the Lake Victoria and coming from or originating in Kenya and Tanzania should be suspected;(6) Whereas such a measure should be reviewed following the information on the evolution of the situation and the guarantees provided by the competent authorities concerning the safety of the fishery products;(7) Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1This Decision shall apply to fishery products, fresh, frozen or processed, caught in the Lake Victoria and coming from or originating in Kenya and Tanzania. It shall not apply to fishery products caught at sea.Article 2Member States shall prohibit the introduction to their territory of fishery products referred in Article 1.Article 3All expenditure incurred by the application of this Decision shall be charged to the consignor, the consignee or their agent.Article 4This Decision shall be reviewed following the information on the evolution of the situation and the guarantees provided by the competent authorities of Kenya and Tanzania concerning the safety of the fishery products.Article 5Member States shall modify the measures they apply to trade to bring them into line with this Decision. They shall immediately inform the Commission thereof.Article 6This Decision is addressed to the Member States.Done at Brussels, 12 April 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 373, 31.12.1990, p. 1.(2) OJ L 162, 1.7.1996, p. 1.